Judgment, insofar as it grants plaintiff’s motion for summary judgment on the first cause of action and decrees that the sales made by plaintiff to customers in the City of New York are not subject to the city’s general business tax, unanimously reversed, without costs on the law and declaratory judgment directed in favor of appellant City of New York. (See Berkshire Fine Spinning Associates v. City of New York, 5 N Y 2d 347.) Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Eager and Bergan, JJ. [10 Misc 2d 548.]